DETAILED ACTION

This Office Action is in response to the Amendment filed 5/16/2022.   Claims 1-12 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant has provided a translation of parent Korean application 10-2019-0037264 filed 3/29/2019 and argues that the amended claim limitations are now supported by this Korean application.  Examiner agrees that the amended claims now have support based on the provided translation of the Korean application.  Thus, the effective filing date for these amended claims is now determined to be 3/29/2019, which is the filing date of this Korean application.  As noted in the Applicant’s arguments, previously cited Wang et al. (U.S. Publication US 2021/0194557), which has an effective filing date of 12/18/2019 is now disqualified as prior art due with respect to the amended claims due to the amended claims having support in the earlier filed Korean application 10-2019-0037264.

It is noted that the claims have been heavily amended removing all originally filed limitations and adding all new limitations that are now determined to be directed towards a different embodiment than that of the originally filed claims.  Specifically, the originally filed claims were directed towards devices making a determination regarding whether to transmit a sidelink channel state reference signal (CS-CSI-RS) and transmitting the SL CSI-RS based on the determination.  For example, original claim 1 is directed towards a method of a transmitter user equipment receiving enabling information of CSI reporting, making a determination of whether to transmit a SL CSI-RS based on the enabling information, and then transmitting the SL CSI-RS.  The amended claims, i.e. amended claim 1, are directed towards a different embodiment regarding a transmitting equipment transmitting an indication to report sidelink CSI and then acquiring sidelink CSI based on sidelink CSI reporting.  Since a different search of these different embodiments is necessary, a Restriction of the amended embodiment is made.  Specifically, because an action has been made on the originally filed embodiment, this embodiment has been elected by original presentation, and the new embodiment of the amended claims is restricted.  Further, since the amendment removes all claims directed towards the original embodiment and only claims directed towards the new embodiment remain, the amendment is found to be nonresponsive because all claims are now directed towards a non-elected embodiment.  It is recommended that the claims either be amended such that they are directed towards the original embodiment, or that the amended claims of the different embodiment be filed in a new application, i.e. a divisional or continuation.  Please see the restriction requirement below for further detail.

Election/Restrictions

Newly amended claims 1-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Specifically, the originally filed claims 1-12 were directed towards devices making a determination regarding whether to transmit a sidelink channel state reference signal (CS-CSI-RS) and transmitting the SL CSI-RS based on the determination.  For example, original claim 1 is directed towards a method of a transmitter user equipment receiving enabling information of CSI reporting, making a determination of whether to transmit a SL CSI-RS based on the enabling information, and then transmitting the SL CSI-RS.  The amended claims, i.e. amended claim 1, are directed towards a different embodiment regarding a transmitting equipment transmitting an indication to report sidelink CSI and then acquiring sidelink CSI based on sidelink CSI reporting.  Since a different search of these different embodiments is necessary, a Restriction of the amended embodiment is made.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the amended claims 1-12 directed towards the different embodiment are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 5/16/2022 amending all claims drawn to the elected invention by removing all original limitations and presenting only amended claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they are directed towards a different embodiment than that of the original invention, as described above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461